Title: To John Adams from Joseph Delaplaine, 10 February 1816
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philada. Feby. 10. 1816.
				
				I received your last obliging letter, & thank you most sincerely for the information it contains. I beg leave at the same time to tender my acknowledgments for the kind & prompt manner with which you have answered my several letters.—The Revd. Dr. Morse informs me that his son’s portrait of you for me, is acknowledged to be the best likeness ever taken of you. I am very happy to hear it.I enclose for your acceptance a portrait of the late Fisher Ames Esqr.—  With sincere respects / I remain / your obed huml. st
				
					Joseph Delaplaine
				
				
			